Citation Nr: 9901545	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-17 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a right pneumothorax, post operative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 to October 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veterans claim of entitlement to a compensable 
evaluation for residuals of a right pneumothorax, post 
operative.

Initially, the Board notes that the veterans claim was 
before the Board in May 1998.  At that time, the RO was 
directed to schedule a travel board hearing for the veteran.  
Review of the veterans claims files reveals that the RO 
complied with the Boards directive, as required by law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO 
scheduled a travel board hearing for the veteran on December 
3, 1998.  The veteran was informed of this in correspondence 
dated October 26, 1998.  
However, the record indicates that the veteran failed to 
appear at his travel board hearing, as scheduled.  Further, 
the veteran did not request a postponement.  As such, the 
Board will proceed to consider the veterans claim on the 
current evidence of record.  See 38 C.F.R. § 20.704(d) 
(1998).

Service connection for a right pneumothorax, post operative, 
was granted in a May 1976 rating decision, and a zero percent 
evaluation was assigned.  In January 1997, the veteran 
submitted a claim for an increased rating, which the RO 
denied in a March 1997 rating decision.  This noncompensable 
evaluation remains in effect and is the subject of this 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been obtained by the RO.

2.  The record is negative for subjective complaints or 
clinical findings attributed to the veterans service-
connected disability.

CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for the 
veterans residuals of a right pneumothorax, post operative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.1, 4.7, 4.31, 4.97, Diagnostic Code 
6843 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.  In every instance where the applicable schedular 
criteria do not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Here, the veterans residuals of a right pneumothorax, post 
operative, are addressed by the schedular criteria applicable 
to the respiratory system.  See 38 C.F.R. Part 4, § 4.97.  
Specifically, Diagnostic Code 6843 (Traumatic chest wall 
defect, pneumothorax, hernia, etc.) provides for a 10 percent 
evaluation where there is an FEV-1 of 71 to 80 percent 
predicted, or an FEV-1/FVC of 71 to 80 percent, or a DLCO 
(SB) 66 to 80 percent predicted.  38 C.F.R. Part 4, 4.97, 
Diagnostic Code 6843.  A 30 percent evaluation, the next 
higher available, is warranted where there is an FEV-1 of 56 
to 70 percent predicted, or an FEV-1/FVC of 56 to 70 percent, 
or a DLCO (SB) 56 to 65 percent predicted.  Id.  Diagnostic 
Code 6843 also provides for evaluation by rating the primary 
disorder.  Id.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veterans residuals of a right pneumothorax, 
post operative.  The Board is of the opinion that this case 
presents no evidentiary considerations which warrant an 
exposition of the more remote clinical evidence of record.  
Here, the Board notes that the basic concept of the rating 
schedule is to compensate for present disability, not for 
past or potential future disability.  See 38 U.S.C.A. § 1155 
(West 1991); see also Francisco v. Brown, 7 Vet. App. 55 
(1994).  As such, the evidence of record pertinent to the 
veterans current level of disability due to residuals of a 
right pneumothorax, post operative, consists of an August 
1986 VA examination and VA outpatient treatment records 
(dated from November 1985 to February 1997).

A review of the record indicates that the veteran had a left 
spontaneous pneumothorax prior to service and a history of 
spontaneous right pneumothorax during service in 1971.  The 
veteran was hospitalized for a right thoracotomy and 
pleurodesis in April 1976.  Service connection is in effect 
for the postoperative residuals of the right pneumothorax.  A 
noncompensable evaluation has been in effect since June 1976.  

The August 1986 VA examination reflects the veterans 
complaints of shortness of breath, coughing, wheezing, right 
chest pain, and easy fatigability.  It was also noted that 
the record indicated that these complaints were a case of 
congenital emphysematous blebs.  The pertinent diagnosis was 
congenital bleb formation and associated chronic obstructive 
pulmonary disease (COPD), with two episodes of spontaneous 
pneumothorax.

The VA outpatient treatment records reflect the veterans 
complaints of chest pain and shortness of breath and 
reference the veterans right pneumothorax, status post 
operative.  They also reference the veterans tobacco abuse, 
emphysema, coronary artery disease, pleural adhesion in the 
right lung base, and squamous cell carcinoma in the left 
upper lobe.  They are silent as to any relationship or 
correlation between the veterans complaints and various 
disorders and his service-connected right pneumothorax, 
including the February 1993 pulmonary function test result 
showing an FEV/FVC of 36 percent.  Rather, these results are 
noted within the context of the veterans emphysema.

III.  Application

The Board recognizes the veterans contention that he is 
entitled to a compensable evaluation for residuals of his 
post operative right pneumothorax.  Specifically, the Board 
acknowledges the veterans belief that he should be 
compensated for his lung impairment, despite the squamous 
cell carcinoma discovered in the left upper lobe of his lung 
in November 1996, because his lung collapsed during service.  
For the reasons set forth below, the veterans claim must be 
denied, as the clinical evidence of record fails to support 
an increase.

Here, the clinical evidence of record historically references 
the veterans service-connected right pneumothorax but 
attributes, at various times, the veterans subjective 
complaints to either a congenital bleb formation with 
associated chronic obstructive pulmonary disease, the 
veterans emphysema, or his coronary artery disease.  
Additionally, the clinical evidence of record also documents 
the development of the veterans squamous cell carcinoma in 
the left upper lobe in November 1996.  In effect, then, the 
clinical evidence of record discusses the veterans physical 
complaints within contexts other than that of residuals of a 
post operative right pneumothorax.

Also, with respect to the pulmonary function test results 
from February 1993, which would warrant a compensable 
evaluation, see 38 C.F.R. Part 4, § 4.97, Diagnostic Code 
6843, they, too, are discussed within a context other than 
that of the veterans post operative right pneumothorax.  
Rather, they were recorded in an entry addressing the 
veterans emphysema and pulmonary fibrosis.  There was no 
contemporaneous notation of or reference to the veterans 
service-connected disability.

As such, while the veteran has, indeed, been troubled by 
various physical disorders, the clinical evidence of record 
does not support a compensable evaluation with regard to the 
veterans service-connected residuals of a right 
pneumothorax, post operative.  As outlined above, the record 
suggests, instead, that the veterans complaints are 
unrelated.  Given this absence of relationship between the 
veterans various physical disorders and his service-
connected disability, application of the schedular criteria 
addressing a pneumothorax is currently unwarranted.  The 
veterans disability picture more nearly approximates a zero 
percent evaluation than a 10 percent evaluation.  See 
38 C.F.R. §§ 4.7, 4.31.  In this instance, the evidence 
presented is not so evenly balanced as to require application 
of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).

In light of the above, therefore, the Board concludes that 
the veterans claim for a compensable evaluation for 
residuals of a right pneumothorax, post operative, must be 
denied.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the May 1997 statement of the case, as he was provided with 
the applicable schedular criteria and informed of both the 
evidence considered and the basis of the ROs determination 
to confirm and continue his zero percent evaluation.



ORDER

Entitlement to a compensable evaluation for residuals of a 
right pneumothorax, post operative, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.
- 2 -
